            Case 2:20-cv-01225-JAD-EJY Document 12 Filed 09/24/20 Page 1 of 3




 1   JACOB D. BUNDICK, ESQ.
     Nevada Bar No. 9772
 2   MICHAEL R. HOGUE, ESQ
     Nevada Bar No. 12400
 3   GREENBERG TRAURIG, LLP
     10845 Griffith Peak Drive, Ste. 600
 4   Las Vegas, NV 89135
     Tel: (702) 792-3773
 5   Fax: (702) 792-9002
     Email: bundickj@gtlaw.com
 6          hoguem@gtlaw.com
 7   Attorneys for Defendant Specialized
     Loan Servicing, LLC d/b/a SLS
 8

 9                                  UNITED STATES DISTRICT COURT
10                                         DISTRICT OF NEVADA
11
     THOMAS R. LAYTON, an individual                         Case No. 2:20-cv-01225-JAD-EJY
12
                            Plaintiff,
13                                                           STIPULATION AND ORDER TO
     v.                                                      EXTEND DEADLINE FOR DEFENDANT
14                                                           SPECIALIZED LOAN SERVICING, LLC
     SPECIALIZED LOAN SERVICING, LLC, a                      TO FILE RESPONSIVE PLEADING TO
15
     Delaware limited liability company d/b/a SLS,           PLAINTIFF’S COMPLAINT
16
                            Defendant.                       [THIRD REQUEST]
17

18

19           Defendant Specialized Loan Servicing LLC (“SLS”) and Plaintiff Thomas R. Layton

20   (“Plaintiff”), by and through their undersigned counsel of record, hereby stipulate and agree as follows:

21           1.      Plaintiff filed a putative Class Action Complaint (“Complaint”) against SLS in the

22   Eighth Judicial District Court for the State of Nevada in the above-captioned action on May 27, 2020.

23           2.      Plaintiff served the Complaint on SLS on May 29, 2020.

24           3.      On June 29, 2020, SLS removed the matter to this Court pursuant to the 28 U.S.C. §

25   1441 and 28 U.S.C. § 1332(d).

26   ///

27   ///

28   ///
     ACTIVE 43747654v1
            Case 2:20-cv-01225-JAD-EJY Document 12 Filed 09/24/20 Page 2 of 3




 1          4.      Pursuant to Fed. R. Civ. P. 81(c)(2), the deadline for SLS to respond to the Complaint
 2   is July 6, 2020, which date was continued to July 31, 2020 by virtue of the Court’s Order granting
 3   Defendant’s Motion to Extend Time to Answer or Otherwise Respond to Plaintiff’s Complaint and Set
 4   Briefing Schedule (First Request)(ECF No. 4).
 5          5.      On July 22, 2020, the Court granted the Parties’ Stipulation and Order to Extend
 6   Deadline for Defendant to File Responsive Pleading to Plaintiff’s Complaint (Second Request) (ECF
 7   No. 7) based on, among other things, ongoing settlement efforts and a family emergency for Plaintiff’s
 8   counsel requiring her immediate attention. Though the Parties had been hopeful the emergency would
 9   subside, unfortunately the emergency persists at the present time and has delayed the ability of the
10   Parties to engage in further settlement negotiations.
11          6.      In light of this ongoing emergency and the desire for judicial economy, Counsel for the
12   Parties now seek a sixty-two (62) day extension (a 60-day extension would fall on a Saturday) to the
13   deadline for SLS to respond to the Complaint from September 29, 2020 to November 30, 2020 as the
14   parties are discussing potential resolution of the matter, in addition to Plaintiff’s counsel having a
15   family emergency that requires her immediate attention.
16          7.      Additionally, given that SLS presently anticipates filing a motion in response to
17   Plaintiff’s Complaint, counsel conferred and stipulated to the following briefing schedule:
18                  a. Deadline for SLS to respond to the Complaint: November 30, 2020;
19                  b. Deadline for Plaintiff to file his opposition to any SLS motion: December 30, 2020;
20                      and,
21                  c. Deadline for SLS to file its reply to Plaintiff’s opposition: January 20, 2021.
22          8.      This request is made in good faith and not for the purpose of delay. Rather, the parties
23   believe that the requested continuance will further the interests of efficiency and judicial economy by
24   allowing the parties additional time for potential resolution of the matter and by affording Plaintiff’s
25   counsel time to attend to her family emergency.
26   ///
27   ///
28

                                                       -2-
            Case 2:20-cv-01225-JAD-EJY Document 12 Filed 09/24/20 Page 3 of 3




 1          THEREFORE, and for good cause shown, the parties respectfully request that the deadline for
 2   SLS to file a response to the Complaint be extended up to and including November 30, 2020.
 3          FURTHER, and for good cause shown, the briefing schedule for any motion filed by SLS in
 4   response to the Complaint shall be as follows:
 5                  a. Deadline for SLS to respond to the Complaint: November 30, 2020;
 6                 b. Deadline for Plaintiff to file his opposition to any SLS motion: December 30, 2020;
 7                     and,
 8                 c. Deadline for SLS to file its reply to Plaintiff’s opposition: January 20, 2021.
 9          IT IS SO STIPULATED
10
     DATED this 24th day of September, 2020.                 DATED this 24th day of September, 2020.
11
     GREENBERG TRAURIG, LLP                                  CLARK NEWBERRY LAW FIRM
12

13   /s/ Jacob D. Bundick                                    /s/Tara Clark Newberry
     Jacob D. Bundick, Esq. (NSB 9772)                       Tara Clark Newberry, Esq. (NSB 10696)
14
     Michael R. Hogue, Esq. (NSB 12400)                      810 S. Durango Drive, Suite 102
15   10845 Griffith Peak Drive, Suite 600                    Las Vegas, Nevada 89145
     Las Vegas, Nevada 89135
16                                                           Counsel for Thomas R. Layton
     Counsel for Specialized Loan Servicing LLC
17

18

19                                                    ORDER

20          IT IS SO ORDERED:

21

22                                                      _______________________________________
                                                        UNITED STATES MAGISTRATE JUDGE
23                                                                September 24, 2020
                                                        DATED: ______________________________
24

25

26

27

28

                                                       -3-
